DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting hardware being a screw and a bolt and the mounting hardware being a magnet and a hook and loop fastener as amended into claims 17-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the mounting hardware being a screw and bolt (claims 17 and 20) and the mounting hardware being a magnet and a hook and loop fastener (claims 18 and 19).

The disclosure is objected to because of the following informalities: the WO and PCT numbers should be removed from each page of the specification.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the term “coupling part” as provided in claim 1 and the claims that depend therefrom.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a pair of mounting rails, each of the mounting rails attachable on a respective side of an exterior of the helmet shell” .  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “the clamping arrangement attachable on the exterior of the helmet shell between the pair of mounting rails and substantially in a back portion of the helmet shell” should read “the clamping arrangement configured to be attached on the exterior of the helmet shell between the pair of mounting rails and substantially in a back portion of the helmet shell”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “the adjustable length of the coupling part enabling attachment of the mounting system to helmet shells having various properties” should read “the adjustable length of the coupling part configured to attach the mounting system to helmet shells having various properties”.  Appropriate correction is required.

Claims 3 and 16 are objected to because of the following informalities:  “wherein the clamping arrangement has a concave surface for facing a convex surface on exterior of the helmet shell for secure attachment thereto” should read “wherein the clamping arrangement has a concave surface configured for facing a convex surface on the exterior of the helmet shell for secure attachment thereto”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “wherein the clamping arrangement further comprises mounting hardware anchoring the clamping arrangement to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment” should read “wherein the clamping arrangement further comprises mounting hardware configured for anchoring the clamping arrangement to a respective fixing point of the .  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “wherein each of the mounting fails comprises mounting hardware anchoring said mounting rail to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment” should read “wherein each of the mounting rails comprises mounting hardware configured for anchoring said mounting rail to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “wherein the mounting system further comprises one or more additional mounting rails arranged on exterior of the helmet” should read “wherein the mounting system further comprises one or more additional mounting rails configured to be arranged on the exterior of the helmet”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  “wherein the mounting hardware of the clamping arrangement further comprises one of a screw and a bolt that anchors the clamping arrangement to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment” should read  “wherein the mounting hardware of the clamping arrangement further comprises one of a screw and a bolt that is configured to anchor the clamping arrangement to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment”.  Appropriate correction is required.

18 is objected to because of the following informalities:  “wherein the mounting hardware of the clamping arrangement further comprises one of a magnet and a hook-and-loop fastener that anchors the clamping arrangement to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment” should read “wherein the mounting hardware of the clamping arrangement further comprises one of a magnet and a hook-and-loop fastener that is configured to anchor the clamping arrangement to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  “wherein the mounting hardware of each of the mounting rails comprises one of a magnet and a hook-and-loop fastener that anchors said mounting rail to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment” should read “wherein the mounting hardware of each of the mounting rails comprises one of a magnet and a hook-and-loop fastener that is configured to anchor said mounting rail to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “wherein the mounting hardware of each of the mounting rails comprises one of a screw and a bolt that anchors said mounting rail to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment” should read  “wherein the mounting hardware of each of the mounting rails comprises one of a screw and a bolt that is configured to anchor said mounting rail to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the “coupling part” is or what it requires structurally. The specification fails to mention this term, the closest mention is “coupling means”, which requires an electrical part and a mechanical part. It is unclear if the coupling part is a mechanical part, electrical part, or both.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the attachment” is referring to . The attachment of what to what? There is no antecedent basis for this limitation and it is unclear  what is required structurally to read on this attachment.

Claim 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “one or more external units”. Are these different from the accessory devices or are these external units the accessory devices?

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “an existing mounting hardware of the helmet anchors the helmet shell to an existing mounting point of the helmet” how can hardware anchor the shell to the helmet/itself?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-13, 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US 2010/0064405) in view of Teetzel et al. (US 2014/0020159).
In regard to claim 1, McGovern teaches a mounting system for mounting one or more accessory devices to a helmet shell of a helmet (see figure 1), the mounting system comprising: a pair of mounting rails (rails: 36, 38), each of the mounting rails attachable on a respective side of an exterior of the helmet shell (see figures 1 and 4); a coupling part having an adjustable length (pair of tongues: 24, 26; paragraph 0020); and a clamping arrangement (ratchet mechanism 34, the clamping arrangement (34) attachable on the exterior of the helmet shell between the pair of mounting rails (36, 38) and substantially in a back portion of the helmet shell (see figure 1), wherein the clamping arrangement (34) is coupled to at least one of the mounting rails (36, 38) via the coupling part (24, 26: see figure 1 and 5), the adjustable length of the coupling part enabling attachment of the mounting system to helmet shells having various properties (paragraph 0020); and wherein one or more accessory connection 2Docket No. 7744-0184Application No. 16/486,715ports on the mounting rails are configured to provide electrical connection to one or more accessory devices 
However, McGovern fails to specifically teach wherein the coupling part is configured to provide electrical connection between the clamping arrangement and one or more accessory connection ports of the at least one of the mounting rails.
Teetzel et al. teaches helmet mounting rails attached around the circumference of the helmet that are electrically connected together to power accessories via accessory connection ports (see figure 3, circuit member: 130 electrically connects the front, side and rear rail together to power accessories: paragraph 0045 and 0047).  The circuit member of Teetzel et al. provided to connect the back power supply of McGovern to the side rails, and the front adaptor would provide a helmet mount with electrically connected side, back and front accessory ports/anchors.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the couplings of McGovern attached by a circuit member to electronically connect the front, side and back rails/adaptors as taught by Teetzel et al., since the front, side, and back rails/adaptors of McGovern being electrically connected would provide a battery in the rear of the helmet instead of on the side rail of the helmet, that electrically couples the side rails and the front adaptor to allow for more places to attach accessories electrically as needed by the user to the helmet.

 	In regard to claim 2, McGovern teaches wherein at least one of the mounting rails comprises one or more accessory rails and/or one or more mounting spots for detachably mounting an accessory device thereto (see rails 36 and 38: paragraph 0021-0022).  



 	In regard to claim 4, McGovern teaches wherein the clamping arrangement (34) further comprises mounting hardware anchoring the clamping arrangement to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment (mounting hardware is lip: 60; figures 1 and 5, paragraph 0024).  

 	In regard to claim 5, McGovern teaches wherein each of the mounting rails (36, 38) comprises mounting hardware anchoring said mounting rail to a respective fixing point of the 3Docket No. 7744-0184Application No. 16/486,715helmet shell for improved mechanical strength and stability of the attachment (mounting hardware: Allen bolt: 40).  

 	In regard to claim 6, McGovern teaches in combination with a helmet (see figure 6), wherein an existing mounting hardware of the helmet attaches the clamping arrangement to an existing mounting point of the helmet (see figures 1 and 6, eyelet: 52 fits over existing visor mounts on helmet: paragraph 0023).  

 	In regard to claim 7, McGovern teaches wherein the clamping arrangement (34) comprises a hook-shaped component configured to extend around a trim of the helmet shell (lip: 60, paragraph 0024).  

 	In regard to claim 9, McGovern teaches wherein the clamping arrangement (34) further comprises a control interface configured to at least provide an electrical connection to one or more external units (paragraph 0033).    

 	In regard to claim 12, McGovern teaches wherein the clamping arrangement (34) further 4Docket No. 7744-0184Application No. 16/486,715comprises one or more accessory connection ports configured to provide an electrical connection to the one or more accessory devices attached thereto (power supply/battery pack attached to 34 via surface 138 would have a connection port for the power/battery that is capable of electrically powering accessories paragraph 0033 and 0022).  

 	In regard to claim 13, McGovern teaches wherein the mounting system further comprises adjusting means for adjusting the length of the coupling part (paragraph 0031: knob 114: figure 5), wherein the adjusting means is at least one of the following: adjustment knob, adjustment wheel, wheeling mechanism, one or more hook-and-loop fastener (knob: 114).  

 	In regard to claim 15, McGovern teaches in combination with the helmet, wherein an existing mounting hardware of the helmet anchors the helmet shell to an existing mounting point of the helmet (visor mount mounts to 52 paragraph 0023).  

 	In regard to claims 17 and 18, McGovern teaches the mounting hardware of the clamping arrangement being a lip (60) that anchors the clamping arrangement to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment (paragraph 0024). However, McGovern fails to teach the mounting hardware being one of a screw and a bolt or a magnet and a hook-and-loop fastener. It would have been obvious before the effective filing date to one having ordinary skill in the art and through routine experimentation to determine the proper mounting hardware of the clamping arrangement to the helmet as desired based upon the end use of helmet, strength of the hardware fastening desired, and ability to attach to any helmet easily. Further, Applicant has not provided any criticality as to why the mounting hardware of the clamping arrangement needs to be a screw 

 	In regard to claims 19 and 20 McGovern teaches the mounting hardware of the mounting rail being an Allen bolt (40, 42) that anchors said mounting rail (36, 38) to the respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment (paragraph 0021, bolt 40 attaches rail to mounting portion which is retained to helmet via mount: 10). However, McGovern fails to teach the mounting hardware being one of a screw and a bolt or a magnet and a hook-and-loop fastener. It would have been obvious before the effective filing date to one having ordinary skill in the art and through routine experimentation to determine the proper mounting hardware of the mounting rail to anchor to the helmet/mount as desired based upon the end use of helmet, strength of the hardware fastening desired, and ability to attach to any helmet easily. Further, Applicant has not provided any criticality as to why the mounting hardware of the mounting rail needs to be a screw and bolt, or a magnet and hook-and-loop fastener (see page 8 of originally filed specification detailing many different types of mounting hardware that can be used to anchor the mounting rail to the helmet).

 	In regard to claim 22, McGovern teaches in combination with the helmet, wherein, each of the mounting rails (36, 38) is attached on one of the respective sides of the exterior of the helmet shell (see figures 1 and 6), the clamping arrangement (35) is attached on the exterior of the helmet shell between the pair of mounting rails (36, 38) substantially in the back portion of the helmet shell (see figures 1), the clamping arrangement (35) is coupled to the at least one of the mounting rails (36, 38) via the coupling part (24, 26); and wherein one or more accessory connection 2Docket No. 7744-0184Application No. 16/486,715ports on the mounting rails are configured to provide electrical 
However, McGovern fails to specifically teach wherein the coupling part is configured to provide electrical connection between the clamping arrangement and one or more accessory connection ports of the at least one of the mounting rails.
Teetzel et al. teaches helmet mounting rails attached around the circumference of the helmet that are electrically connected together to power accessories via accessory connection ports (see figure 3, circuit member: 130 electrically connects the front, side and rear rail together to power accessories: paragraph 0045 and 0047).  The circuit member of Teetzel et al. provided to connect the back power supply of McGovern to the side rails, and the front adaptor would provide a helmet mount with electrically connected side, back and front accessory ports.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the couplings of McGovern attached by a circuit member to electronically connect the front, side and back rails/adaptors as taught by Teetzel et al., since the front, side, and back rails/adaptors of McGovern being electrically connected would provide a battery in the rear of the helmet instead of on the side rails of the helmet, that electrically couples the side rails and the front adaptor to allow for more places to attach accessories electrically as needed by the user.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern and Teetzel et al. as applied to claim 1 above, and further in view of Harris et al. (US 2010/0012692).
In regard to claim 14, McGovern teaches an additional mounting rail arranged on the exterior of the helmet (adaptor: 48). However, McGovern and Teetzel et al. fail to teach the 
 	Harris et al. teaches an adjustable length coupling part attaching the side mounting rails to a front mounting rail (paragraph 0018 details the side frames adjustable attached to the front frame via slots and screws to accommodate different sized helmets).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the mounting system of McGovern and Teetzel et al. with the adjustable connection between the side and front rails as taught by Harris et al., since the mounting system of McGovern provided with an adjustable connection between the side and front rails would provide a helmet mount that is adjustable to accommodate different sized helmets (Harris et al.: paragraph 0018).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any references as applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The reference to Pombo et al. (US 2018/0180894) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732